Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION

                                          No. 04-19-00796-CV

                                           Jane G. GARCIA,
                                               Appellant

                                                    v.

                                        Daniel Muñiz GARCIA,
                                               Appellee

                      From the County Court at Law No. 2, Webb County, Texas
                                Trial Court No. 2017FLB001496-C3
                            Honorable Victor Villarreal, Judge Presiding

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: June 23, 2021

AFFIRMED IN PART, REVERSED IN PART, AND REMANDED

           In this appeal from a final decree of divorce after a bench trial, Appellant argues the trial

court abused its discretion by characterizing her separate property as community property and

dividing it unfairly. For the reasons given below, we reverse the portion of the trial court’s decree

that divides the marital estate. We remand the cause to the trial court for it to receive evidence

necessary to find what property comprises the marital estate and render a just and right division of

the community property. We affirm the remainder of the decree.
                                                                                          04-19-00796-CV


                                                BACKGROUND

            Jane G. Garcia and Daniel Muñiz Garcia were married in 1989, and they ceased living

together in 2015. In 2017, Daniel petitioned for divorce, and Jane filed a counter-petition. In a

one-day bench trial, Daniel was represented by counsel and Jane represented herself. At the

conclusion of the trial, the court found the entire marital estate consisted of one piece of real

property, a house located at 1810 South Arkansas, Laredo, Texas (the Arkansas property). It

ordered the marital estate divided evenly, and it granted the divorce.

            On appeal, Jane presents thirteen issues, the majority of which criticize the trial court’s

finding on the composition of the community estate and its division. 1 We summarize her

complaints as follows:

            (1)    the trial court ignored sworn inventories,
            (2)    the trial court erred in sustaining Daniel’s evidentiary objections,
            (3)    the trial court materially mischaracterized separate property as community property
                   and its division was not just and right,
            (4)    Daniel’s sworn inventory did not disclose some community personal property,
            (5)    Daniel’s sworn inventory did not disclose some community real property,
            (6)    Daniel’s sworn inventory did not disclose overdue property tax payments or
                   impending Sheriff’s sale of Arkansas property,
            (7)    Daniel’s sworn inventory did not disclose income streams from the Arkansas
                   property,
            (8)    Daniel divested some community property without Jane’s permission,
            (9)    the trial court failed to recognize all community property,
            (10) Daniel did not serve the final decree of divorce on Jane,
            (11) Daniel did not give Jane notice of the hearing to enter the final decree,
            (12) the trial court’s final decree did not recognize all the community property, and
            (13) the trial court found the community estate consisted of only the Arkansas property.




1
    Daniel did not file a brief.


                                                      -2-
                                                                                        04-19-00796-CV


                           MISCHARACTERIZING SEPARATE PROPERTY

        Because our disposition of Jane’s third issue disposes of all her other issues, we address

her third issue first.

        In her third issue, Jane argues the trial court abused its discretion by finding that the

Arkansas property was 100% community property and dividing it equally between her and Daniel.

Jane insists that her mother’s 1998 Deed of Gift of all her interest in the Arkansas property to Jane

and Daniel created a 25% separate property interest for each of them. She also contends that when

Jane’s father died, his 50% interest passed to Jane’s mother as her separate property. Thus, she

argues, the trial court abused its discretion by mischaracterizing her mother’s, Daniel’s, and Jane’s

separate property as community property.

        Before we address her arguments’ merits, we briefly recite the standard of review and

applicable law.

A.      Standard of Review

        “The test for abuse of discretion is whether the trial court acted without reference to any

guiding rules or principles . . . .” Worford v. Stamper, 801 S.W.2d 108, 109 (Tex. 1990) (per

curiam); accord Iliff v. Iliff, 339 S.W.3d 74, 78 (Tex. 2011). “A trial court has no discretion in

determining what the law is or applying the law to the facts.” King Fisher Marine Serv., L.P. v.

Tamez, 443 S.W.3d 838, 850 (Tex. 2014); accord Bradshaw v. Bradshaw, 555 S.W.3d 539, 543

(Tex. 2018). “[A] clear failure by the trial court to analyze or apply the law correctly will constitute

an abuse of discretion.” Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992); accord Iliff, 339

S.W.3d at 78.

B.      Applicable Law

        “All property, both real and personal, of a spouse owned or claimed before marriage, and

that acquired afterward by gift, devise or descent, shall be the separate property of that spouse


                                                  -3-
                                                                                       04-19-00796-CV


. . . .” TEX. CONST. art. XVI, § 15; accord Eggemeyer v. Eggemeyer, 554 S.W.2d 137, 140 (Tex.

1977); Roberts v. Roberts, 402 S.W.3d 833, 838 (Tex. App.—San Antonio 2013, no pet.)

(“Separate property includes property . . . acquired by a spouse during marriage by gift, devise, or

descent.”).

       “The degree of proof necessary to establish that property is separate property is clear and

convincing evidence.” TEX. FAM. CODE ANN. § 3.003(b); accord Pearson v. Fillingim, 332

S.W.3d 361, 363 (Tex. 2011); see Roberts, 402 S.W.3d at 838.

       “When a trial court mischaracterizes separate property as community property, the error

requires reversal because the subsequent division divests a spouse of his or her separate property.”

Sheshtawy v. Sheshtawy, 150 S.W.3d 772, 780 (Tex. App.—San Antonio 2004, pet. denied) (citing

Eggemeyer, 554 S.W.2d at 140; McElwee v. McElwee, 911 S.W.2d 182, 187 (Tex. App.—Houston

[1st Dist.] 1995, writ denied)). “Once reversible error affecting the ‘just and right’ division of the

community estate is found, the court of appeals must remand the entire community estate for a

new division.” Jacobs v. Jacobs, 687 S.W.2d 731, 733 (Tex. 1985); accord Scott v. Scott, No. 04-

17-00155-CV, 2018 WL 2694817, at *3 (Tex. App.—San Antonio June 6, 2018, no pet.) (mem.

op.); Slicker v. Slicker, 464 S.W.3d 850, 858 (Tex. App.—Dallas 2015, no pet.).

C.     Additional Background

       In her brief, Jane states she is the daughter of Marcelo Barrientos and Guadalupe Barrientos

Soliz, Marcelo and Guadalupe jointly owned the Arkansas property in 1998 when Guadalupe

executed a Deed of Gift for the Arkansas property, and Marcelo died in 2013.

       At trial, Daniel called Guadalupe to authenticate Guadalupe’s Deed of Gift, dated May 29,

1998, which she did, and the Deed of Gift was admitted into evidence without objection. We note,

however, that no evidence was presented at trial regarding who owned the Arkansas property when




                                                 -4-
                                                                                      04-19-00796-CV


Guadalupe executed the Deed of Gift in 1998. Further, there is nothing in the appellate record

which conclusively establishes the Arkansas property’s ownership in 1998.

D.     Dividing Separate Property

       The Deed of Gift purports to convey the Arkansas property in its entirety to Daniel and

Jane equally.

       Under Texas law, when Guadalupe executed the Deed of Gift, Daniel and Jane each

received an undivided one-half—of whatever Guadalupe’s interest was in the Arkansas property

at that time—as their separate property. See TEX. CONST. art. XVI, § 15; TEX. FAM. CODE ANN.

§ 3.001; Bradley v. Love, 60 Tex. 472, 478 (1883) (“[A] gift jointly to the husband and wife . . .

result[s] in each having an undivided half interest in the land as separate property.”); In re

Marriage of Royal, 107 S.W.3d 846, 851 (Tex. App.—Amarillo 2003, no pet.) (“Texas courts

consistently hold that gifts to spouses jointly are not community property, rather, each spouse takes

half of the gift as their separate property.”); Dutton v. Dutton, 18 S.W.3d 849, 852 (Tex. App.—

Eastland 2000, pet. denied) (“A joint gift to a husband and wife is not community property; rather,

each gets a one-half undivided separate interest in the gift.”). Unless Guadalupe was the sole

owner of the Arkansas property at the time she executed the Deed of Gift, then at that time, Daniel

and Jane each received only a 50% interest of whatever interest Guadalupe then owned.

       Nevertheless, the Deed of Gift is conclusive evidence that Jane and Daniel each had

separate property interests in the Arkansas property. See Bradley, 60 Tex. at 478; In re Marriage

of Royal, 107 S.W.3d at 851. The trial court’s finding “that the marital estate that was acquired

during the marriage consisted of [the Arkansas property],” or in other words, that the Arkansas

property was 100% community property, was error. See Sheshtawy, 150 S.W.3d at 780 (citing

Eggemeyer, 554 S.W.2d at 140; McElwee, 911 S.W.2d at 187).




                                                -5-
                                                                                                       04-19-00796-CV


E.       Abuse of Discretion

         In its finding deciding what property the marital estate included, the trial court failed to

apply the law correctly. See Bradley, 60 Tex. at 478; In re Marriage of Royal, 107 S.W.3d at 851.

It mischaracterized separate property as community property, which was error. See Sheshtawy,

150 S.W.3d at 780 (citing Eggemeyer, 554 S.W.2d at 140; McElwee, 911 S.W.2d at 187). Given

reversible error which affected the just and right division of the community estate, we “must

remand the entire community estate for a new division.” See Jacobs, 687 S.W.2d at 733; Scott,

2018 WL 2694817, at *3; Slicker, 464 S.W.3d at 858. We sustain Jane’s third issue.

                            PROPERTY CHARACTERIZATION, DIVISION ISSUES

         Jane’s other issues complain about procedures and decisions underlying the trial court’s

finding that the marital estate consisted of only the Arkansas property and the trial court’s division

of the marital estate.

         Because we have concluded that the trial court mischaracterized separate property as

community property, and there was no direct evidence of the ownership of the Arkansas property

at the time of the Deed of Gift, we are remanding the cause to the trial court for it to receive

evidence necessary to find what property comprises the community estate and render a just and

right division of the community property.

         Assuming without deciding that Jane preserved her claims of error and properly briefed

each issue, 2 Jane’s other issues (which seek reversal of the property characterization and division)

are nevertheless moot.




2
 We recognize that Jane represented herself at trial and is representing herself on appeal. “[Self-represented] litigants
are generally held to the same standards as licensed attorneys and must comply with all applicable rules, including the
rules governing appellate briefs.” Briggs v. Bank of Am., N.A., No. 04-16-00087-CV, 2017 WL 685764, at *2 (Tex.
App.—San Antonio Feb. 22, 2017, no pet.) (mem. op.).


                                                          -6-
                                                                                   04-19-00796-CV


                                          CONCLUSION

       In this appeal, Jane did not present a legal argument that the divorce was improperly

granted. Instead, she complains only that the trial court abused its discretion in determining and

dividing the marital estate.

       Under Texas law, the 1998 Deed of Gift conclusively establishes that Daniel and Jane had

separate property interests in the Arkansas property. Therefore, when the trial court found the

Arkansas property was 100% community property, it misapplied the law—which was an abuse of

discretion. We reverse the portion of the final decree of divorce that determines and divides the

marital estate, and we remand the cause to the trial court for it to receive evidence necessary to

find what property comprises the marital estate and render a just and right division of the

community property. We affirm the remainder of the final decree of divorce.


                                                 Patricia O. Alvarez, Justice




                                               -7-